Case 9:19-bk-11573-MB         Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                  Desc
                               Main Document    Page 1 of 67


 1   Patricia B. Tomasco (admitted pro hac vice)
     Quinn Emanuel Urquhart & Sullivan, LLP
 2   711 Louisiana, Suite 500
     Houston, Texas 77002
 3   Telephone: 713-221-7000
     Facsimile: 713-221-7100
 4   Email: pattytomasco@quinnemanuel.com

 5   -and-

 6   Razmig Izakelian (State Bar No. 292137)
     Quinn Emanuel Urquhart & Sullivan, LLP
 7   865 S. Figueroa Street, 10th Floor
     Los Angeles, California 90017
 8   Telephone: 213-443-3000
     Facsimile: 213-443-3100
 9   Email: razmigizakelian@quinnemanuel.com

10   Attorneys for California Asphalt Production, Inc.

11

12                              UNITED STATES BANKRUPTCY COURT

13               CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION

14

15   In re                                               § Bk. No. 9:19-bk-11573-MB
                                                         §
16   HVI Cat Canyon, Inc.,                               § Chapter 11
                                                         §
17                  Debtor.                              § NOTICE OF OIL AND GAS LIEN
                                                         §
18

19
             Notice is given to (a) HVI Cat Canyon, Inc. (the “Debtor”); (b) Michael A. McConnell, the
20
     chapter 11 trustee (the “Trustee”), (c) other interested parties; and (d) their attorneys, that California
21

22   Asphalt Production, Inc. (“CAP”) claims a lien on property of the Debtor under California Civil

23   Procedure Code section 1203.58, as authorized by 11 U.S.C. § 362(b)(3).

24           During the postpetition period, CAP provided services and materials to the Debtor. CAP
25   provided written notice to the Debtor that these amounts were due and payable. See Exhibit A
26   attached hereto. The Debtor failed to pay for these services and materials.
27           California Civil Procedure Code § 1203.58 directs a party eligible for an oil and gas lien to
28   record a verified statement setting forth the amount claimed and the nature of those expenses. The

                                                         1
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                  Desc
                             Main Document    Page 2 of 67


 1   verified statement must also provide the name of the owner of the leaseholds, the claimant’s name

 2   and mailing address, and a description of the leaseholds. The verified statement attached as

 3   Exhibit B provides all of this information.

 4          The lien secures CAP’s right to payment for $2,240,686.86 in unpaid services and supply

 5   costs of diluent, hot loads, cold crude, and marketing and handling, as all were supplied in connection

 6   with the operation of oil and gas wells on the Debtor’s leaseholds for oil and gas purposes. See Cal.

 7   Civ. Proc. Code § 1203.52. Under contract, CAP provided to the Debtor the services and materials

 8   that give rise to these unpaid costs. See id. These costs were incurred exclusively within the past

 9   six months. See Cal. Civ. Proc. Code § 1203.58.

10          CAP provided these services and supplies for the Debtor’s leaseholds at (a) Belridge in Kern

11   County, California; (b) Santa Maria Valley in Santa Barbara County, California; and (c) Richfield

12   East Dome Unit in Orange County, California. By statute, the liens securing CAP’s right to payment

13   for unpaid services and unpaid supply costs therefore attach the leasehold interests of the Debtor at

14   (a) Belridge in Kern County, California; (b) Santa Maria Valley in Santa Barbara County,

15   California; and (c) Richfield East Dome Unit in Orange County, California. See Cal. Civ. Proc.

16   Code § 1203.53. The liens relate back to the “date of the furnishing of the first item of material or

17   services or the date of performance of the first labor for which [the] lien is claimed.” Cal. Civ. Proc.

18   Code § 1203.56. Here, that date is August 2019.

19          Under 11 U.S.C. § 362(b)(3), the automatic stay does not stay “any act to perfect, or to

20   maintain or continue the perfection of, an interest in property to the extent that the trustee’s rights

21   and powers are subject to such perfection under section 546(b) of this title.” Section 546(b)(1) of

22   title 11 (the “Bankruptcy Code”) provides that “[t]he rights and powers of a trustee under sections

23   544, 545, and 549 of this title are subject to any generally applicable law that—(A) permits

24   perfection of an interest in property to be effective against an entity that acquires rights in such

25   property before the date of perfection; or (B) provides for the maintenance or continuation of

26   perfection of an interest in property to be effective against an entity that acquires rights in such

27   property before the date on which action is taken to effect such maintenance or continuation.” Liens

28

                                                        2
Case 9:19-bk-11573-MB        Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                   Desc
                              Main Document    Page 3 of 67


 1   created by California’s Oil and Gas Lien Act qualify for treatment under section 546(b). See In re

 2   Rincon Island L.P., 253 B.R. 880 (Bankr. C.D. Cal. 2000).

 3          Section 546(b)(2) provides that where a statutory lien requires a party to perfect or maintain

 4   the lien by initiating an enforcement action, a party may instead perfect or maintain the lien by giving

 5   notice to the debtor of an intent to perfect or maintain the lien. See also id. at 884 (“[A]n action

 6   complying with § 546(b) notice must be calculated to notify the holder of the property, be it the

 7   debtor or the trustee, that the lienholder intends to enforce its lien.”) (internal quotations omitted).

 8          California Civil Procedure Code section 1203.61 states that a lien may be “perfected by the

 9   filing of a lien enforcement action within 180 days from the time of the recording of the lien.” Id.

10   at 883; see Cal. Civ. Proc. Code § 1203.61. This Notice, therefore, serves as the means of perfecting

11   an oil and gas lien on the Debtor’s leaseholds at (a) Belridge in Kern County, California; (b) Santa

12   Maria Valley in Santa Barbara County, California; and (c) Richfield East Dome Unit in Orange

13   County, California in favor of CAP.

14
     Dated: February 24, 2020                       QUINN EMANUEL URQUHART & SULLIVAN, LLP
15
                                                    By: /s/ Razmig Izakelian
16
                                                       Patricia B. Tomasco
17                                                     Razmig Izakelian

18                                                      Attorneys for California Asphalt Production, Inc.

19

20
21

22

23

24

25

26

27

28

                                                         3
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                         Main Document    Page 4 of 67




                        EXHIBIT A
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                         Main Document    Page 5 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                         Main Document    Page 6 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                         Main Document    Page 7 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                         Main Document    Page 8 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                         Main Document    Page 9 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 10 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 11 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 12 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 13 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 14 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 15 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 16 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 17 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 18 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 19 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 20 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 21 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 22 of 67




                        EXHIBIT B
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 23 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 24 of 67
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02   Desc
                        Main Document     Page 25 of 67




                                 Schedule 1
Case 9:19-bk-11573-MB        Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                Desc
                             Main Document     Page 26 of 67



Kern County, California

North Belridge Field

McPhail Mineral Fee Property:
Grant deed dated April 9, 1964 by and between West American Oil Company as grantor and
Union Oil Company as grantee, recorded April 29, 1964 in Volume 3720 at Page 78 of the
Official Records of Kern County covering all of the oil, gas and other hydrocarbon substances
underlying and which may be produced from the North half of the Northwest Quarter of the
Southwest Quarter of the Northwest Quarter, the Northeast Quarter of the Southwest Quarter of
the Northwest Quarter, the West half of the Southeast Quarter of the Northwest Quarter, the
North half of the Southeast Quarter of the Southwest Quarter of the Northwest Quarter and the
Southeast Quarter of the Southeast Quarter of the Northwest Quarter of Section 36, Township 27
South, Range 20 East, MDB&M., Kern County, California, lying above a depth which is 120
feet below the stratigraphic equivalent of the vertical depth of 658 feet below the surface of the
ground as such vertical depth appeared in the McPhail Well No. 6-7.

Gibson Lease:
Oil and gas lease dated December 14, 1915 by and between George Gibson, as lessor and Union
Oil Company as lessee recorded on April 28, 1916 in Book 29 at Page 17 of the Official Records
of Kern County, California covering the North half of the North half of the Southeast Quarter
and the North half of the Northeast Quarter of the Southwest Quarter of Section 36, Township 27
South, Range 20 East, MDB&M.

SUBJECT TO: without limitation, the effects of prior conveyance of the 64 Zone per
Assignment & Bill of Sale from Union Oil Company to Belridge Oil Company dated October 28,
1969 , recorded November 7, 1969 in Book 4335 at Page 37 of Official Records (and
corresponding right, title, and interest in & to that certain “Unit Agreement for the 64 Zone of
the North Belridge Oil & Gas Field, Kern County, California dated July 1, 1949, recorded
November 3, 1949 in Book 1598 at Page 323 of Official Records.

O’Donnell Lease:
Oil and gas lease dated October 2, 1915 by and between T. A. O’Donnell, et al., as lessor and
Union Oil Company as lessee, recorded on February 18, 1917 in Book 29 at Page 208 of the
Official Records of Kern County, California covering the South half of the Southeast Quarter,
the South half of the North half of the Southeast Quarter and the South half of the North half of
the Southwest Quarter of Section 36, Township 27 South, Range 20 East, MDB&M.

SUBJECT TO: without limitation, the effects of prior conveyance of the “Temblor Zone”, per
Partial Assignment of Oil and Gas Lease from Union Oil Company to Belridge Oil Company
dated May 27, 1953, recorded June 17, 1953 in Book 2093 at Page 250 of Official Records; and
the effects of a prior conveyance of the 64 Zone per Assignment & Bill of Sale from Union Oil
Company to Belridge Oil Company dated October 28, 1969, recorded November 7, 1969 in
Book 4335 at Page 37 of Official Records (and corresponding right, title, and interest in & to that
certain “Unit Agreement for the 64 Zone of the North Belridge Oil & Gas Field, Kern County,
California dated July 1, 1949, recorded November 3, 1949 in Book 1598 at Page 323 of Official
Records.
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02           Desc
                            Main Document     Page 27 of 67



Orange County, California

Richfield East Dome Unit

       SUBJECT ACREAGE: 568 acres, more or less, as more fully described in that certain
       Unit Agreement for Richfield east Dome Unit, Richfield Oil and Gas Field, recorded on
       December 30, 1969 at Book 9177, Page 873 of the Official Records of Orange County,
       California.

              1.     Oil and Gas Lease dated November 08, 1926 by and between Martin
                     Etchandy, as Lessor, and A. J. Delany, as Lessee, recorded in Book 19,
                     Page 31 of the Lease Records of Orange County, California.

              2.     Oil and Gas Lease dated August 3, 1928 by and between Martin Etchandy,
                     as Lessor, and Superior Oil Company, as Lessee, recorded in Book 187,
                     Page 109 of the Lease Records of Orange County, California.

              3.     Oil and Gas Lease dated May 29, 1929 by and between Lillian a. Jesson,
                     as Lessor, and Superior Oil Company, as Lessee, recorded in Book 275,
                     Page 389 of the Lease Records of Orange County, California.

              4.     Oil and Gas Lease dated July 5, 1928 by and between John H. Mosley, as
                     Lessor, and Superior Oil Company, as Lessee, recorded in Book 250, Page
                     419 of the Lease Records of Orange County, California.

              5.     Oil and Gas Lease dated June 25, 1928 by and between E. Walter Pyne, as
                     Lessor, and Superior Oil Company, as Lessee, recorded in Book 174, Page
                     298 of the Lease Records of Orange County, California.

              6.     Oil and Gas Lease dated October 7, 1953 by and between Stern Realty, as
                     Lessor, and Superior Oil Company, as Lessee, recorded in Book 2607,
                     Page 335 of the Lease Records of Orange County, California.

              7.     Oil and Gas Lease dated December 4, 1966 by and between Portfirio E.
                     Duarte, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                     8137, Page 502 of the Lease Records of Orange County, California.

              8.     Oil and Gas Lease dated December 4, 1966 by and between A. E.
                     Hernandez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                     8137, Page 379 of the Lease Records of Orange County, California.

              9.     Oil and Gas Lease dated December 4, 1966 by and between Mauel Pinedo,
                     as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                     388 of the Lease Records of Orange County, California.

              10.    Oil and Gas Lease dated December 3, 1966 by and between Ramon P.
                     Tovar, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                     Page 397 of the Lease Records of Orange County, California.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                        Main Document     Page 28 of 67



            11.   Oil and Gas Lease dated December 1, 1966 by and between Rudolf
                  Garcia, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 406 of the Lease Records of Orange County, California.

            12.   Oil and Gas Lease dated December 3, 1966 by and between Louis Vargas,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  415 of the Lease Records of Orange County, California.

            13.   Oil and Gas Lease dated December 10, 1966 by and between Rudolph
                  Arias, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                  Page 493 of the Lease Records of Orange County, California.

            14.   Oil and Gas Lease dated December 10, 1966 by and between Alexander
                  Jimenez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 475 of the Lease Records of Orange County, California.

            15.   Oil and Gas Lease dated February 3, 1937 by and between John H. Wents,
                  as Lessor, and A. D. Mitchell, as Lessee, recorded in Book 888, Page 151
                  of the Lease Records of Orange County, California.

            16.   Oil and Gas Lease dated December 19, 1966 by and between J. G. Joseph,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  424 of the Lease Records of Orange County, California.

            17.   Oil and Gas Lease dated December 15, 1966 by and between Phineas
                  Solomon, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 484 of the Lease Records of Orange County, California.

            18.   Oil and Gas Lease dated December 21, 1966 by and between V. E.
                  Buckmaster, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 433 of the Lease Records of Orange County, California.

            19.   Oil and Gas Lease dated December 22, 1966 by and between P. A.
                  Waldworth, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 442 of the Lease Records of Orange County, California.

            20.   Oil and Gas Lease dated December 29, 1965 by and between Lupa
                  Vasquez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8156, Page 853 of the Lease Records of Orange County, California.

            21.   Oil and Gas Lease dated January 9, 1967 by and between Roman Catholic
                  Archbishop of Los Angles, as Lessor, and RK Summy, Inc., as Lessee,
                  recorded in Book 8159, Page 313 of the Lease Records of Orange County,
                  California.

            22.   Oil and Gas Lease dated January 7, 1967 by and between James R.
                  Roberts, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8155, Page 396 of the Lease Records of Orange County, California.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                        Main Document     Page 29 of 67



            23.   Oil and Gas Lease dated January 13, 1967 by and between Freda Joseph,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8175, Page
                  248 of the Lease Records of Orange County, California.

            24.   Oil and Gas Lease dated February 16, 1967 by and between May H.
                  Morrison, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8190, Page 553 of the Lease Records of Orange County, California.

            25.   Oil and Gas Lease dated February 20, 1967 by and between Gordon
                  Boller, as Lessor, and Superior Oil Company, as Lessee, recorded in Book
                  8244, Page 316 of the Lease Records of Orange County, California.

            26.   Oil and Gas Lease dated February 23, 1967 by and between Jean E.
                  Hathaway, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8190, Page 545 of the Lease Records of Orange County, California.

            27.   Oil and Gas Lease dated April 10, 1967 by and between Harold F. Taylor,
                  as Lessor, and Superior Oil Company, as Lessee, recorded in Book 8311,
                  Page 002 of the Lease Records of Orange County, California.

            28.   Oil and Gas Lease dated April 10, 1967 by and between Roy H. Scott, as
                  Lessor, and Superior Oil Company, as Lessee, recorded in Book 8310,
                  Page 987 of the Lease Records of Orange County, California.

            29.   Oil and Gas Lease dated April 10, 1967 by and between John C. Scott, as
                  Lessor, and Superior Oil Company, as Lessee, recorded in Book 8336,
                  Page 418 of the Lease Records of Orange County, California.

            30.   Oil and Gas Lease dated July 29, 1966 by and between Phyllis H. Mirelez,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  272 of the Lease Records of Orange County, California.

            31.   Oil and Gas Lease dated July 27, 1966 by and between Joe Matinez, as
                  Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page 263
                  of the Lease Records of Orange County, California.

            32.   Oil and Gas Lease dated July 25, 1966 by and between Efrain G. Savala,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  254 of the Lease Records of Orange County, California.

            33.   Oil and Gas Lease dated July 28, 1966 by and between Sabas Porras, as
                  Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page 245
                  of the Lease Records of Orange County, California.

            34.   Oil and Gas Lease dated August 1, 1966 by and between Antonio Moreno,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  236 of the Lease Records of Orange County, California.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02            Desc
                        Main Document     Page 30 of 67



            35.   Oil and Gas Lease dated August 2, 1966 by and between Helen V. Mirlez,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  218 of the Lease Records of Orange County, California.

            36.   Oil and Gas Lease dated August 3, 1966 by and between E. W. Naess, as
                  Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page 210
                  of the Lease Records of Orange County, California.

            37.   Oil and Gas Lease dated May 2, 1968 by and between Jerome Weinberg,
                  Inc., as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8602,
                  Page 510 of the Lease Records of Orange County, California.

            38.   Oil and Gas Lease dated November 28, 1966 by and between Pauline V.
                  Bayna Fordell, as Lessor, and RK Summy, Inc., as Lessee, recorded in
                  Book 8137, Page 192 of the Lease Records of Orange County, California.

            39.   Oil and Gas Lease dated November 28, 1966 by and between Doris
                  Maussnest, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8751, Page 739 of the Lease Records of Orange County, California.

            40.   Oil and Gas Lease dated August 6, 1966 by and between Walter B.
                  Morlock, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8855, Page 870 of the Lease Records of Orange County, California.

            41.   Oil and Gas Lease dated August 9, 1966 by and between Eustaquio A.
                  Vega, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                  Page 174 of the Lease Records of Orange County, California.

            42.   Oil and Gas Lease dated August 10, 1966 by and between theodore
                  Sandoval, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 183 of the Lease Records of Orange County, California.

            43.   Oil and Gas Lease dated August 10, 1966 by and between Esther
                  Gonzales, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 280 of the Lease Records of Orange County, California.

            44.   Oil and Gas Lease dated August 11, 1966 by and between Fred John
                  Yalas, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                  Page 200 of the Lease Records of Orange County, California.

            45.   Oil and Gas Lease dated August 12, 1966 by and between Apolinar
                  Ramirez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 289 of the Lease Records of Orange County, California.

            46.   Oil and Gas Lease dated August 12, 1966 by and between Ladisio
                  Recendez, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 298 of the Lease Records of Orange County, California.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                        Main Document     Page 31 of 67



            47.   Oil and Gas Lease dated August 16, 1966 by and between E. R. Schmitt,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  307 of the Lease Records of Orange County, California.

            48.   Oil and Gas Lease dated August 18, 1966 by and between Family Plan
                  Mortgage Company, as Lessor, and RK Summy, Inc., as Lessee, recorded
                  in Book 8137, Page 316 of the Lease Records of Orange County,
                  California.

            49.   Oil and Gas Lease dated August 19, 1966 by and between W. C. McCall,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  325 of the Lease Records of Orange County, California.

            50.   Oil and Gas Lease dated August 23, 1966 by and between Leo Harry Sad,
                  as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137, Page
                  459 of the Lease Records of Orange County, California.

            51.   Oil and Gas Lease dated August 26, 1966 by and between Mike G.
                  Olivares, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 334 of the Lease Records of Orange County, California.

            52.   Oil and Gas Lease dated October 3, 1966 by and between Casimero R.
                  Anguiana, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 343 of the Lease Records of Orange County, California.

            53.   Oil and Gas Lease dated November 22, 1966 by and between Bryan E.
                  Gatewood, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 467 of the Lease Records of Orange County, California.

            54.   Oil and Gas Lease dated November 22, 1966 by and between Albert H.
                  Rangel, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 352 of the Lease Records of Orange County, California.

            55.   Oil and Gas Lease dated November 25, 1966 by and between Bank of
                  America, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book
                  8137, Page 361 of the Lease Records of Orange County, California.

            56.   Oil and Gas Lease dated November 27, 1966 by and between Robert
                  Flores, as Lessor, and RK Summy, Inc., as Lessee, recorded in Book 8137,
                  Page 370 of the Lease Records of Orange County, California.

            57.   Oil and Gas Lease dated September 15, 1927 by and between Joseph
                  Mondotte, as Lessor, and Continental Oil Company, as Lessee, recorded in
                  Book 96, Page 306 of the Lease Records of Orange County, California.

            58.   Oil and Gas Lease dated May 27, 1968 by and between Placentia Unified
                  School District, as Lessor, and RK Summy, Inc., as Lessee, recorded in
                  Book 8693, Page 883 of the Lease Records of Orange County, California.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                        Main Document     Page 32 of 67



            59.   Oil and Gas Lease dated January 31, 1955 by and between A. T. & S. F
                  Railway, as Lessor, and James Herley, as Lessee, recorded in Book 3038,
                  Page 443 of the Lease Records of Orange County, California.

            60.   Oil and Gas Lease dated June 22, 1967 by and between Hathaway
                  Company, as Lessor, and Superior Oil Company, as Lessee, recorded in
                  Book 8311, Page 118 of the Lease Records of Orange County, California.

            61.   Oil and Gas Lease dated August 28, 1968 by and between Stern Realty
                  Company, as Lessor, and Superior Oil Company, as Lessee, recorded in
                  Book 8720, Page 501 of the Lease Records of Orange County, California.

            62.   Oil and Gas Lease dated February 24, 1953 by and between Victor Lypps,
                  as Lessor, and James Michelin, as Lessee, recorded in Book 2465, Page
                  371 of the Lease Records of Orange County, California.

            63.   Oil and Gas Lease dated March 22, 1954 by and between Emory P.
                  Francis, as Lessor, and James Michelin, as Lessee, recorded in Book 2694,
                  Page 001 of the Lease Records of Orange County, California.

            64.   Oil and Gas Lease dated May 29, 1940 by and between Walter E. Pyne, as
                  Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                  1089, Page 591 of the Lease Records of Orange County, California.

            65.   Oil and Gas Lease dated May 29, 1940 by and between Rudolph Wetzer,
                  as Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                  1062, Page 529 of the Lease Records of Orange County, California.

            66.   Oil and Gas Lease dated May 29, 1940 by and between Harry Helming, as
                  Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                  1093, Page 361 of the Lease Records of Orange County, California.

            67.   Oil and Gas Lease dated May 29, 1940 by and between Ellen C. Wauberg,
                  as Lessor, and Chiksan Oil Company, Ltd., as Lessee, recorded in Book
                  1094, Page 243 of the Lease Records of Orange County, California.

            68.   Oil and Gas Lease dated October 1, 1919 by and between Walter E. Pyne,
                  as Lessor, and National Bank & Trust Company, as Lessee, recorded in
                  Book 13, Page 60 of the Lease Records of Orange County, California.

            69.   Oil and Gas Lease dated November 16, 1967 by and between Jerome
                  Weinberg, Inc., as Lessor, and Getty Oil Company, as Lessee, recorded in
                  Book 8472, Page 592 of the Lease Records of Orange County, California.

            70.   Oil and Gas Lease dated January 3, 1927 by and between Samuel P.
                  Mullen, as Lessor, and General Petroleum, as Lessee, recorded in Book 1,
                  Page 355 of the Lease Records of Orange County, California.
Case 9:19-bk-11573-MB          Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                               Main Document     Page 33 of 67



                 71.    Oil and Gas Lease dated April 20, 1927 by and between Chanslr-Canf.
                        Midway Oil Company, as Lessor, and general Petroleum, as Lessee,
                        recorded in Book 39, Page 247 of the Lease Records of Orange County,
                        California.

                 72.    Oil and Gas Lease dated March 17, 1919 by and between Nick Hugo, as
                        Lessor, and Oscar R. Howard, as Lessee, recorded in Book 9, Page 354 of
                        the Lease Records of Orange County, California.

                 73.    Oil and Gas Lease dated October 1, 1945 by and between Stern Realty
                        Company, as Lessor, and basin Oil Company, as Lessee, recorded in Book
                        1380, Page 179 of the Lease Records of Orange County, California.

          Richfield East Dome Unit
          568 acres Unitized in Section 27, 28, 29, 32, 33, and 34 of T-3-S, R-9-W

MINERAL LEASES

Lessor:            Richards Fletcher Evans, Rosa B. Evans. Marion S. Flippen, Anna M. Richards,
                   Eliza Travis Flippen, Wade H. Flippen, Jeannette Flippen, Edith H. Flippen
Dated:             August 24, 1943
Recorded:          V1229/P271

Lessor:            Benoit Oxandabourne, Gracreuse Oxandbourne, Ralph A. Phillips, Frances L.
                   Phillips, Gertrude D. Wilson
Dated:             April 25, 1962
Recorded:          V6139/P014

Lessor:            Ralph A. Phillips, Frances L. Phillips, Gertrude D. Wilson
Dated:             25, 1962
Recorded:          V6139/P015

Lessor:            Lilah O. Nicchols, Frank H. Nichols, Clara Wells Lambert, Leta W. Abbot
Dated:             April 25, 1962
Recorded:          V6139/P027

Lessor:            Lilah O. Nicchols, Frank H. Nichols, Clara Wells Lambert, Leta W. Abbot
Dated:             April 25, 1962
Recorded:          V6139/P028

Lessor:            David C. Bright, William C. Bright
Dated:             April 25, 1962
Recorded:          V6139/P042

Lessor:            Charles F. Ahline
Dated:             April 25, 1962
Recorded:          V6217/P383
Case 9:19-bk-11573-MB    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02          Desc
                         Main Document     Page 34 of 67




Lessor:      Charles F. Ahline
Dated:       April 25, 1962
Recorded:    V6217/P384

Lessor:      Charles L. Wilson, Hermine Lucy Jenkins
Dated:       September 24, 1944
Recorded:    V1251/P532

Lessor:      J.D. Kenner, Crystal M. Kenner
Dated:       September 24, 1944
Recorded:    V1258/P458

Lessor:      Thomas Bradford McMurtrey
Dated:       September 24, 1944
Recorded:    V1261/P101

Lessor:      G.W. Wells, Clara L. Wells, D.H. Blume, Annie F. Blume, John H. Nichols,
             Josephine E. Nichols, Colistia A. Wilson, Earl M. Bright, Ralph A. Phillips,
             Frances L. Phillips
Dated:       September 24, 1944
Recorded:    V1261/P110

Lessor:      Bertie Domann, May E. Dennis, N.T. Edwards, May L. Edwards, W.J. Cheney,
             Eva F. Cheney, Roberta Lee Fixen, Sally W. Koehler, Elizabeth Cobb
Dated:       September 24, 1944
Recorded:    V1261/P110

Lessor:      Anaheim Union Water Company
Dated:       February 10, 1926
Recorded:    V0057/P081

Lessor:      Rosa Yorba Locke, Herman F. Lock
Dated:       June 2, 1926
Recorded:    V0059/P084

Lessor:      Laurie Vejar, Carrie Vejar, Beatrice Vejar De Soto, Ernest De Soto, Ramona
             Vejar, Theresa Vejar McEachin, Earl McEachin, Sophia Vejar Jones, Lawrence
             Jones
Dated:       February 1, 1926
Recorded:    V0059/P317

Lessor:      Anaheim Union Water Company
Dated:       March 15, 1943
Recorded:    V1193/P087
Case 9:19-bk-11573-MB     Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02        Desc
                          Main Document     Page 35 of 67



Lessor:       Adolf Schoepe, Martha Virginia Schoepe
Dated:        April 1, 1965
Recorded:     V7520/P832

Lessor:       Adolf Schoepe, Martha Virginia Schoepe
Dated:        May 22, 1967
Recorded:     V8317/P176

Lessor:       Richard F. Hathaway
Dated:        May 16, 1949
Recorded:     V606/P735

Lessor:       Mayme C. Nelson
Dated:        July 13, 1949
Recorded:     V1897/P292

Lessor:       Agapito Munoz
Dated:        July 13, 1949
Recorded:     V2030/P1

Lessor:       Adelaide V. Krause
Dated:        July 5, 1949
Recorded:     V1897/P305

Lessor:       Avalon A. Adams, Trustee
Dated:        June 26, 1971
Recorded:     V9701/P330

Lessor:       Municipal Securities Company
Dated:        March 23, 1957
Recorded:     V3990/P568



                                                                     Recorded
Lease Date      Lessor                           Lessee              Book/Page

8/1/66          Louis O. Dorado, Jr. Et Ux       R.K. Sunny, Inc.    8137 227


Mineral Deed dated 10/1/90, Mobil Exploration & Production North America, Inc. Grantor,
Omimer Petroleum, Inc., Grantee, recorded Official Records as document no. 91-100760.
Case 9:19-bk-11573-MB    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02         Desc
                         Main Document     Page 36 of 67



                                                           Recorded      REDU
Lessor                   Date Of Lease Original Lessee     Book/Page     Tract#

                                                           Orange
                                                           County

Ricardo De Casas         06/22/50      Hathaway Co.        2044 / 379

Lola M. Hathaway         08/10/29      Oscar R. Howard     592 / 329     48

Lucy A. Kammerer         03/08/54      Hathaway Co.        2093/ 616     58

Joseph W. Johnson        04/10/19      Amalgamated Oil     10 / 90       58

P.W. & V.B. Thomson      04/30/19      Amalgamated Oil     10 / 258      59

Emma J. Bayha            05/17/19      Amalgamated Oil     10 / 355      60A

Jerome Weinberg, Inc.    11/16/67      Getty Oil, Inc.     8472 / 592    60A

E.L. Danker              09/09/57      Hathaway Co.        4051 / 365    65

Olive Krug               04/26/19      M.P. Waite          10 / 310      63

George W. Issac          08/02/19      Petro Midway Co.    11 / 198      64

Dr. SW Dove et al        10/16/19      Robert M. Shearer   13 / 81       69

Norman T. Boisseranc     03/30/20      Robert M. Shearer (Lots 5 & 10 of 69
                                       Block 35 of Yorba Linda Tract as
                                       shown in Book 5, Pages 17 & 18 of
                                       Miscel. Maps, Orange County,
                                       CA.)

Avalon A. Adams, Trste   06/26/71      Texaco              9701 / 284    70

Avalon A. Adams, Trste   06/26/71      Texaco              9701 / 307    72-2

Ivan Collier             10/01/72      Texaco              10412 / 787   47

Norman Boiseranc         03/01/71      Texaco              9701 / 381    69

F.D. & L.D. Thomson      02/09/71      Getty Oil Co.       10368 / 53    59

J.K. Ganong (Koch Est)   12/31/71      Texaco              11056 / 147   69

Agnes E. Schlacter       10/04/27      Conoco              95 / 241      43
Case 9:19-bk-11573-MB     Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02         Desc
                          Main Document     Page 37 of 67



Gerardo R. Navarro        07/25/21     Sam P. Mullen        27 / 43        44

Chansolor-Canfield        12/31/28     Conoco               Ptns. Of Lots 1-10, 16-27,
                                                            inclusive Midway Oil
                                                            Blk 23 of Richfield Townsite,
                                                            map thereof recorded June 15,
                                                            1888 in Book 31, Page 61,
                                                            Los Angeles County.

E. Walter Payne           10/01/19     Nat’l Bank & Trst.   18 / 64        48

E. Walter Payne           01/06/20     Harrington-Dumas     12 / 294       50

E.P. Francis              07/30/61     State Explor. Co     2412 / 272     51

Margaret M. Lee           01/29/52     State Explor. Co.    2412 / 266     52

Stern Realty Co.          05/01/51     State Explor. Co.    2413 / 75      53

Stern Realty Co.          05/01/51     State Explor. Co.    2413 / 75      55

Stern Realty Co.          0/18/53      State Explor. Co.    2617 / 351     56

Katherine Yamell          04/10/28     Merchants Petro.     158 / 1        61

Stern Realty Co.          08/30/29     Jimsco Oil Co.       308 / 324      64

Cloyd Laibe et al         11/01/65     Union Oil Co.        8287 / 250:    8305 / 96

Merchants Petroleum Co.   06/20/28     Union Oil Co.        172 / 233      23

Stern Realty              11/01/18     Union Oil Co.        7 / 185        4

California Trust Co.      08/27/54     Arrowhead Oil Co. 7407 / 285        41

A. Wardman et ux          01/04/19     F.M. Shelby          9 / 240        62

John S. Zuckerman et ux   07/12/29     Bradford Bros.,      295 / 80       4
                                       Inc.

E. Walter Payne           05/29/40     Chiksan Oil Co.      1089 / 591     49

Stern Realty Co.          10/01/45     Basin Oil Co.        1380 / 179     65
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                            Main Document     Page 38 of 67



Santa Barbara County, California

Casmalia Field

       Arellanes:          SUBJECT ACREAGE: Portion of Punta de la Laguna Ranch,
                           located in Section 13 of Township 9 North, Range 35 West, and
                           Sections 7 and 18 of Township 9 North, Range 34 West, of
                           SBB&M, containing 434.64 acres, more or less, in Santa Barbara
                           County, California.

                           SUBJECT LEASE: Oil & Gas Lease, dated August 16, 1930, by
                           and between Charles T. Arellanes et al, as Lessor, and O. C. Field,
                           as Lessee, recorded at Book 220, Page 421, of official records of
                           Santa Barbara county, California, originally covering 600 acres,
                           more or less.

       Escolle:            SUBJECT ACREAGE: All of those certain lands located in Santa
                           Barbara County, State of California. described as follows:

                           Parcel 1
                           Commencing at the northeast corner of the Escolle property being
                           the terminous of the eighth course in the lands described in Oil and
                           Gas Lease dated January 7. 1980 between Escolle Tenants-in-
                           Common, as Lessor. and Union Oil Company of California. as
                           Lessee. a Memorandum of which was recorded May 29. 1980 in
                           Book 80. Page 21450. Official Records of Santa Barbara County.
                           California. from which corner No. 13 of Rancho Todos Santos.
                           marked T.S. No. 13. bears North Westerly 64.00 chains to a point on
                           the section line between Sections 21 and 28. T9N-R43W. S.B.B. &
                           M. . thence west 25.51 chains to a station: thence north, 35.28
                           chains to said Corner No. 13, thence from said point of
                           commencement, north 89° 17’4” west, 2770.0 feet to the true point
                           of beginning; thence from said true point of beginning the following
                           courses and distances:. west 1591.4 feet; south 710.5 feet: west
                           414.9 feet; south 829.0 feet: east 658.2 feet:. 1278.9 feet: south
                           654.8 feet: to a point on the southerly line of Block II of said
                           Escolle Lease: thence East along said south line 805.8 feet: thence
                           North. 2093.0 feet: thence west 736.7 feet North. 728.2 feet to the
                           true point of beginning and containing 120 acres. more or less.

                           Parcel II
                           Commencing at Corner No. 13 of Rancho Todos Santos marked T.S.
                           No. 13. from which a live oak 15 inches in diameter bears south
                           37°west. 6.30 chains distant: thence along the north line of said
                           Rancho north 83°03’ west. 103.25 chains to a station: thence south.
                           77.98 chains to a station: thence east 70.40 chains to the true point
                           of beginning from which the one-quarter section corners between
Case 9:19-bk-11573-MB    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                Desc
                         Main Document     Page 39 of 67



                        Sections 28 and 29. T9N-R34W. S.B.B. & M. bears south 8.70
                        chains distance: thence from said true point of beginning the
                        following crouses and distances: north 718.2 feet: west 646.6 feet:
                        North 900.4 feet: west 8840 feet: south 1106 feet: east 299.6 feet:
                        south. 512.4 feet to a point on the southerly line of Block I of said
                        Escolle Lease: thence east along said south line 1231. 1 feet to the
                        true point of beginning and containing 40 acres, more or less.

                        Parcel III
                        Commencing at Corner No. 13 of Rancho Todos Santos marked T.S.
                        No. 13 from which a live oak 15 inches in diameter bears south
                        37°west. 6.30 distant: thence along the north line of said Rancho
                        north 83°43’ west. 103.25 chains to a station: thence south 77.96
                        chains to a station; thence east 70.40 chains to a station from which
                        the ¼ Section corners between 28 and 29, T9N, R34W, S.B.

                        B. & M. bears South 8.70 chains distant: thence South 176.8 feet to
                        a point on the east line of Block II of said Escolle Lease and the true
                        point of beginning; thence continuing south through said ¼ section
                        corners and along said east line 934.0 feet; thence east 934.0 feet;
                        thence north 934.0 feet; thence west 934.0 feet to the true point of
                        beginning and containing 20 acres.

                        SUBJECT LEASES:
                        1. Oil and Gas Lease dated September 25, 1947 by and between
                        Escolle Estate Company, as Lessor, and Union Oil Company, as
                        Lessee, and recorded in Volume 736, Page 290 of Official Records
                        of Santa Barbara County, California. as amended.

                        2. Oil and Gas Lease dated January 7, 1980 by and between Escolle
                        Tenants in Common. Lessors, and Union Oil Company, as Lessee, a
                        memorandum of which was recorded as Document # 80-21450 of
                        Official Records of Santa Barbara County. California, as amended.

      Morganti:         SUBJECT ACREAGE: A portion of Rancho Punta de la Laguna,
                        located in Sections 13 and 24 of Township 9 North, Range 35 West,
                        and Sections 18 and 19 of Township 9 North, Range 34 West,
                        containing 491.00 acres, more or less, in Santa Barbara County,
                        California.

                        SUBJECT LEASE: Oil and Gas Lease dated August 18, 1930, by
                        and between Guiseppe Morganti, as Lessor, and O. C. Field, as
                        Lessee, and recorded in Book 222, Page 538 in the Official Records
                        of Santa Barbara County, California. as amended.
Case 9:19-bk-11573-MB    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                         Main Document     Page 40 of 67



      Muscio:

                        SUBJECT ACREAGE: The portion of Subdivision No. 16 of the
                        Rancho Punta de la Laguna located in Section 24 of Township 9
                        North, Range 35 West, containing 30 acres, more or less, in Santa
                        Barbara County, California.

                        SUBJECT LEASE: Oil and Gas Lease, dated November 19,1971,
                        by and between Ted H. Muscio et al, as Lessors and Union Oil
                        Company, as Lessee, which lease originally covered 253.85 acres,
                        recorded February 14, 1972, in book 2386, Page 581, of Official
                        Records of Santa Barbara County, California

      Righetti:         SUBJECT ACREAGE: Portion of Lot or Subdivision No. 13 of the
                        Rancho Punta de la Laguna, located in Section 13 of Township 9
                        North, Range 35 West, containing 40.00 acres, more or less,
                        INSOFAR AND ONLY INSOFAR as it covers rights to a depth of
                        4,500’.

                        SUBJECT LEASE:

                        That certain Oil & Gas Lease dated February 8, 1934 by and
                        between E. Righetti, et al, as Lessor, and William W. Porter, II as
                        Lessee, and recorded in Volume 301, Page 59 of the O.R. of Santa
                        Barbara County, California.

      Bonetti:          SUBJECT ACREAGE: Portion of Punta de La Laguna Rancho,
                        located in Sections 12 and 13 of Township 9 North. Range 35 West,
                        and Sections 7 and 18 of Township 9 North, Range 34 West,
                        containing 184.00 acres, more or less, in Santa Barbara County,
                        California.

                        SUBJECT LEASE: Oil and Gas Lease, dated November 1, 1964, by
                        and between T.R Bonetti et al, as Lessors and Union Oil Company,
                        as lessor, recorded in Book 2104, Page 1188 of Official Records of
                        Santa Barbara County, California
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                            Main Document     Page 41 of 67



Santa Barbara County, California

Cat Canyon Field

   Bell:             SUBJECT ACREAGE:

                     Parcel A:

                     That portion of the Bell Tract of Rancho Los Alamos, in the unincorporated
                     territory of Santa Barbara County, State of California, as per map filed in Book
                     21, at Page 193 of Maps, in the office of the County Recorder of said County
                     described as follows:

                     Beginning at the northwest corner of said Bell Tract; thence along the west line
                     of said Bell Tract South 01°26’46” West 5279.23 feet; thence leaving said west
                     line South 48°53’45” East 11410.66 feet to the east line of said Bell Tract;
                     thence along said east line North 05°54’40” East 7504.38 feet to the most
                     northeasterly corner of said Bell Tract; thence along the northerly boundary of
                     said Bell Tract the following five (5) courses:

                            1. North 89°41’14” West 1522.33 feet;
                            2. North 00°14’20” East 2644.72 feet;
                            3. North 89°47’24” West 5273.86 feet;
                            4. North 00°17’10” East 2643.84feet;
                            5. North 89°42’26” West 2595.99 feet to the point of beginning

                     [and containing approximately 1454.0 acres, more or less,] and being a portion
                     of the lands conveyed to Grantor in that certain Deed dated June 15, 1908, from
                     Teresa Bell, as administratrix of the Estate of Thomas Bell, deceased, to Union
                     Oil Company of California, recorded June 15, 1908, Book 118 of Deeds at Page
                     591, Official Records of Santa Barbara County, California.

                     Excepting all right, title and interest from the surface down to a depth of 500’
                     below the surface of the ground.

                     Excepting therefrom any portion of said land lying outside the exterior
                     boundary of Parcel 1 of Parcel Map No. 14302, filed in Book 50, Pages 50 - 57
                     of Parcel Maps, in the office of the County Recorder of said County and State.

                     Parcel B:

                     Parcel 1 of Parcel Map No. 14302, County of Santa Barbara, State of
                     California, as shown on map filed in Book 50, Pages 50-57 of Parcel Maps in
                     the office of the County Recorder of Santa Barbara County.

                     Excepting all right, title and interest from the surface down to a depth of 500’
                     below the surface of the ground.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                        Main Document     Page 42 of 67



                 Also excepting therefrom the following described land:

                 That portion of the Bell Tract of Rancho Los Alamos, in the unincorporated
                 territory of Santa Barbara County, State of California, as per map filed in Book
                 21, Page 193 of Maps in the office of the County Recorder of said County
                 described as follows:

                 Beginning at the Northwest corner of said Bell Tract;

                 Thence along the West line of said Bell Tract South 01° 26’ 46” West 5279.23
                 feet;

                 Thence leaving said West line South 48° 53’ 45” East 11410.66 feet to the East
                 line of said Bell Tract;

                 Thence along said East line North 05° 54’ 40” East 7504.38 feet to the most
                 Northeasterly corner of said Bell Tract;

                 Thence along the Northerly boundary of said Bell Tract the following five (5)
                 courses:

                 1. North 89° 41’ 14” West 1522.33 feet;

                 2. North 00° 14’ 20” East 2644.72 feet;

                 3. North 89° 47’ 24” West 5273.86 feet;

                 4. North 00° 17’ 10” East 2643.84 feet;

                 5. North 89° 42” 26” West 2595.99 feet to the point of beginning

                 And being a portion of the lands conveyed to Grantor in that certain Deed dated
                 June 15, 1908 from Teresa Bell, as Administratrix of the Estate of Thomas Bell,
                 deceased to Union Oil Company of California, recorded June 15, 1908, Book
                 118 of Deeds, Page 591, Official Records of Santa Barbara County, California.



   Blochman:     SUBJECT ACREAGE: The northwest quarter of Section 26, Township 9
                 North, Range 33 West, containing 160.0 acres, more or less, in the County of
                 Santa Barbara, State of California.

                 EXCEPTING THEREFROM all that portion of said land lying above a depth of
                 500 feet beneath the surface thereof, as conveyed by Greka SMV, Inc. to Greka
                 AM, Inc. as set forth in the deed recorded February 28, 2002 as Instrument No.
                 2002-19525 of Official Records.
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02            Desc
                            Main Document     Page 43 of 67



   Palmer Stendel:   SUBJECT ACREAGE: The northeast quarter of Section 26, Township 9
                     North, Range 33 West, SBB&M containing 160.0 acres, more or less, in the
                     County of Santa Barbara, State of California.

                     EXCEPTING THEREFROM all that portion of said land lying above a depth of
                     500 feet beneath the surface thereof, as conveyed by Greka SMV, Inc. to Greka
                     AM, Inc. as set forth in the deed recorded February 28, 2002 as Instrument No.
                     2002-19525 of Official Records.

Goodwin “A”:
                       INSTRUMENT               ORIGINAL
                         DATE OF                 LESSOR
                       INSTRUMENT              (GRANTOR)/                   BRIEF
   NUMBER            RECORDING DATA         LESSEE (GRANTEE)             DESCRIPTION

   CA-46785          Oil & Gas Lse          G.L. Goodwin, et al/     Ptn E/2 Sec 10-
                     1/1/62                 J.C. Hazard, et al       R9N, R33W, SBB & M
                     Bk 1937 Pg 910

Harbordt:
 LEASE NO.:          CA-70210
 LEASE DATE:         8/2/57
 LESSOR:             M. H. Harbordt
 LESSEE:             Standard Oil Company of California
 RECORDING           Book 1470, Page 1
 DATA:
 DESCRIPTION:        SW/4; S/2 SE/4 Section 11-T9N-R33W,
                     SBB&M, Santa Barbara County, California

 LEASE NO.:          CA-702 10A
 LEASE DATE:         2/3/00
 LESSOR:             Wells Fargo Bank, Tr. Of
                     Mildred H. Harbordt Trust
 LESSEE:             Vintage Petroleum, Inc.
 RECORDING           Doc.2000 -22109
 DATA:
 DESCRIPTION:        SW/4; S/2 SE/4 Section 11-T9N-R33W,
                     SBB&M, Santa Barbara County, California
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                        Main Document     Page 44 of 67




Lloyd:
                                                  ORIGINAL
                    INSTRUMENT                     LESSOR
                      DATE OF                   (GRANTOR)/
                    INSTRUMENT                     LESSEE                 BRIEF
   NUMBER         RECORDING DATA                 (GRANTEE)             DESCRIPTION

   CA-24926-1   Oil & Gas Lse               Lloyd Corporation,      W 2/3 Sec 15-T9N-
                4/21/70                     Ltd/Shell Oil           R33W, SBB & M
                Bk 2312 Pg 761              Company

   CA-24926-2   Oil & Gas Lse               A.A. Gillette, et al/   W 2/3 Sec 15-T9N-
                3/7/65                      Lloyd Corporation,      R33W, SBB & M
                Bk 2097 Pg 319              Ltd.

Security:       The East 1/3 of the North half of Section 15, Township 9 North, Range 33
                West of San Bernadino Meridian.

Thomas:
                                                  ORIGINAL
                    INSTRUMENT                     LESSOR
                      DATE OF                   (GRANTOR)/
                    INSTRUMENT                     LESSEE                 BRIEF
    NUMBER        RECORDING DATA                 (GRANTEE)             DESCRIPTION

    CA-40019    Oil & Gas Lse               C.T. Thomas, et al/     E/3 S/2 Sec 15-T9N-
                10/1/70                     Anza Pacific Corp.      R33W, SBB & M
                Bk 2325 Pg 209



Los Flores:
                                                  ORIGINAL
                    INSTRUMENT                     LESSOR
                      DATE OF                   (GRANTOR)/
                    INSTRUMENT                     LESSEE                 BRIEF
    NUMBER        RECORDING DATA                 (GRANTEE)             DESCRIPTION

    CA-70220    Oil & Gas Lse               Los Flores Land &       E/2 SE/4 Sec 21 and
                12/8/47                     Oil Company/General     N/2 SW/4 Sec 22-
                Bk 762 Pg 413               Petroleum               T9N, R33W, SBB &
                                            Corporation             M

    CA-70221    Oil & Gas Lse               Los Flores Land &       Ptn SE/4 Sec 21 –
                7/28/48                     Oil Company/General     T9N, R33W, SBB &
                Bk 810 Pg 167               Petroleum               M
                                            Corporation
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02            Desc
                        Main Document     Page 45 of 67



      Goodwin:   SUBJECT ACREAGE: The West half of the Northwest Quarter of the
                 Northwest Quarter of Section 2, Township 9 North, Range 33 West,
                 S.B.B.&M.; the Southwest Quarter of the Northwest Quarter of said
                 Section 2; the West half of the Southwest Quarter of said Section 2; the
                 West half of the Northeast Quarter of the Southwest Quarter of said
                 Section 2; and the Southeast Quarter of the Southwest Quarter of said
                 Section 2; and the Northwest Quarter of Section 11, Township 9 North,
                 Range 33 West, S.B.B.&M.
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                            Main Document     Page 46 of 67



Santa Barbara County, California

Gato Ridge Field

   Fullerton:       SUBJECT ACREAGE: Lots 2, 3, 4 and the Southeast Quarter of the
                    Northwest Quarter of Section 31 Township 9 North, Range 32 West,
                    consisting of 129.46 acres of land, more or less, in the County of Santa
                    Barbara, State of California, as reserved in Deed from Fullerton Oil
                    Company, an Arizona corporation, to Edward A. Michael et ux., dated May
                    23, 1946 and recorded May 31, 1946, in Book, 694, at page 36.

   Conoco/Union- Oil & Gas Lease, dated June 18, 1936, by and between Continental Oil
   Continental:  Company and O.C. Field Gasoline Corporation, described as Lot 7, (44.10
                 acres) Section 4 of T8N-R32W and Lots 5 & 6 (58.05 acres) of Section 31
                 of T9N-R32W, SBB&M, as recorded in volume 1228, Page 437 of O.R. of
                 Santa Barbara, California, as amended.


       G. Gibson:    SUBJECT ACREAGE: Section 5: Lots 2, 3, 4, 5, 6; Section 6; Lot 1,
                     Township 8 North, Range 32 Wet, S.B.B.&M. Containing 153.71 acres
                     more or less, according to the official plat of said land approved by the
                     Surveyor General, August 5, 1901, and filed in General Land Office,
                     reserved in Deed from Fullerton Oil Company, an Arizona Corporation, to
                     E.E. Elliott, et al, dated April 12, 1946, and recorded May 2, 1946, in
                     Book 683, at Page 176.
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                Desc
                            Main Document     Page 47 of 67



Santa Barbara County, California

Santa Maria Valley Field

Jim Hopkins:          SUBJECT ACREAGE: The northeast quarter of Section 1, Township 9
                      North, Range 34 West in the County of Santa Barbara, State of
                      California. The north half of the southeast quarter and the east half of the
                      southwest quarter of Section 1, Township 9 North, Range 34 West,
                      S.B.B.&M. in the County of Santa Barbara, State of California, according
                      to the official plat thereof lying below a depth of 100 feet, excepting from
                      said east half of the southwest quarter that portion lying southwesterly of
                      the northeasterly line of the land conveyed to the State of California by
                      the Deed recorded November 8, 1955, as Instrument No. 20085, in Book
                      1345 at Page 125, official records of said county; being those rights
                      excepted and reserved in that certain quitclaim deed dated December 22,
                      1994, by and between Union Oil Company of California and Elks
                      Recreation, Inc. lying below a depth of 100 feet.

Union Sugar:          SUBJECT ACREAGE: That certain property description attached to that
                      mineral deed dated May 15, 1974, by and between Santa Maria Valley
                      Associates, as grantor, and Union Oil Company of California, as grantee,
                      recorded May 15, 1974, as Document No. 17453, in Book 2515, Page
                      1349 of the Official Records of Santa Barbara County, California, and in
                      that certain property description attached to that amendment to mineral
                      deed dated November 15, 1974, by and between Santa Maria Valley
                      Associates, as grantor, and Union Oil Company of California, as grantee,
                      recorded February 6, 1975, as Document No. 3744, in Book 2551, Page
                      743, of the Official Records of Santa Barbara County, California:

Bettiga:              SUBJECT ACREAGE: That portion of the East Half (E/2) of the
                      Northeast Quarter (NE/4) of Section 24, T10N, R34W, SBBN lying
                      southerly of a line parallel with and 720 feet northerly where measured at
                      right angles from the south line of said E/2 of NE/4 of said Section 24,
                      Santa Barbara County, California

                      SUBJECT LEASE: That certain Oil & Gas Lease dated December 7th,
                      1995, recorded 5/7/96, Document # 96-028845, by and between James
                      Bettiga under O. Bettiga Trust #1, dated 11/1/78 and James P Bettiga,
                      Successor Trustee of O. Bettiga Revocable Trust dated 11/30/84, as
                      Lessor and Saba Petroleum, Inc., as Lessee.

Adam:                 SUBJECT ACREAGE: That portion of the West Half (W/2) of the
                      Northeast Quarter (NE/4) of Section 24, T10N, R34W, SBBM lying
                      northerly of a line parallel with and 720 feet northerly where measured at
                      right angles from the south line of said W/2 of NE/4 of said Section 24,
                      Santa Barbara County, California
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                        Main Document     Page 48 of 67



                  SUBJECT LEASE: Oil & Gas Lease dated July 17, 1970, by and
                  between Thomas B. Adam, II, Frederick O. Sherrill and Elizabeth Ann
                  Newark, as Lessor, and Union Oil Company of California, as Lessee,
                  said lease or memorandum o which was recorded October 13, 1970, in
                  Book 2323, Page 1238 of Official Records of Santa Barbara, California

Moretti:          SUBJECT ACREAGE: The North Half (N1/2) of the Northwest Quarter
                  (NW1/4) and the North Half (N1/2) of the South Half (S1/2)of the
                  Northwest Quarter of Section 24, Township 10 North, Range 34 Wet,
                  SBB&M, 118.56 acres, more or less.

                  SUBJECT LEASE: Oil & Gas Lease dated September 1, 1976, by and
                  between Peter M. Moretti et. Al., as Lessor, and Union Oil Company of
                  California, as Lessee, said lease of memorandum of which was recorded
                  April 12, 1977 as Document #77-16811, of the Official Records of Santa
                  Barbara County, California

McFaddin:         SUBJECT ACREAGE: The West Half of the Northwest Quarter (W1/2
                  NW1/4) of Section 19, Township 10 North, Range 33 West, SBB&M,
                  EXCEPTING THEREFROM the following described parcel:
                  Commencing at a appoint on the Westerly line of the West Half of the
                  Northwest quarter (W1/2 NW1/4) which point is 60 feet North of the
                  Southwest corner thereof and said point of beginning thence Easterly 660
                  feet; thence Northerly 1320 feet; thence Westerly 660 feet; thence
                  Southerly 1320 feet to the point of beginning (60 Acres more or less).

                  SUBJECT LEASE: Oil & Gas Lease dated June 8, 1964, by and
                  between Ruth B. McFaddin, et al, as Lessor and Union Oil Company of
                  California, as Lessee, said lease memorandum of which was recorded
                  September 30, 1964, as Document #41819, in Book 2072, Page 226 of
                  the Official Records of Santa Barbara County, California
Case 9:19-bk-11573-MB      Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02         Desc
                           Main Document     Page 49 of 67



Shell Bradley
(Bradley Consolidated, Bradley Lands Unit (BLU)):

                                                      ORIGINAL
                         INSTRUMENT                    LESSOR
                           DATE OF                  (GRANTOR)/
                         INSTRUMENT                    LESSEE            BRIEF
     NUMBER            RECORDING DATA                (GRANTEE)        DESCRIPTION

CA-40001               Oil, Gas & Mineral     Bradley Land         Ptns of Secs. 5 & 6,
                       Lease                  Company/ Shell Oil   T9N-R33W,
                       7/01/70                Company              SBB & M
                       Bk 2317 Pg 975                              (Parcels A-D)

CA-40109               Oil, Gas, & Mineral    Bradley Land         S/2 SW/4 & NW/4
                       Lease                  Company, Shell Oil   SW/4 Sec. 5-T9N-
                       2/17/72                Company              R33W,
                       Bk 2390 Pg 581                              SBB & M

CA-40014               Oil & Gas Lse          Bradley Land         NE/4 SE/4 NE/4 Sec.
                       10/3/56                Company, Union Oil   6, T9N-R33W,
                       Bk 1411 Pg 162         Company of           SBB & M
                                              California

Ca-40015               Oil & Gas Lse          Bradley Land         NE/4 NE/4 Sec. 6 &
                       4/4/56                 Company, Onas Coy    Ptn NW/4, NE/4
                       Bk 1375 Pg 210         Miller, et al        SW/4 Sec 5-T9N-
                                                                   R33W, SBB & M

Ca-40016               Oil & Gas Lse          Bradley Land         Ptn Sec 5 T9N-R33W
                       6/12/57                Company, Cecil O.    SBB & M
                       Bk 1469 Pg 489         Basenberg

Ca-40159               Oil & Gas Lse          Bradley Land         S 3/4 W/2 NW/4 &
                       1/16/69                Company, Standard    N/2 NW/4 SW/4 Sec
                       Bk 2266 Pg 307         Oil Company of       6-T9N-R33W,
                                              California           SBB & M

CA-40161-1             Oil & Gas Lease        Bradley Land         E/2 NW/4, N/2 NE/4
                       12/1/65                Company/ Standard    SW/4
                       Bk 2204 Pg 922         Oil Company of       S 3/4 W/2 NE/4 &
                                              California           NW/4 SE/4
                                                                   Sec 6-T9N-R33W,
                                                                   SBB & M
Case 9:19-bk-11573-MB      Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                           Main Document     Page 50 of 67



CA-70206                Oil & Gas Lse          Bradley Land             SW/4 SE/4 Sec 5, S/2
                        5/2/79                 Company Chevron          SE/4 SE/4
                        Doc #80-13008          USA, Inc.                Sec. 6, T9N-R33W,
                                                                        SBB & M
Texaco Bradley
Bradley Lands (TBLU):
   LEASE NO.:             246073

   LEASE DATE:            March 1, 1967

   LESSOR:                Bradley Land~ Company

   LESSEE:                Texaco Inc.

   RECORDED:              Book 2192, Page 12

   DESCRIPTION:           Township 9N, Range 33W

                          Section 4: SWNW, W2SENW, W2E2SENW, S2NWNW,
                          S2N2NWNW, S2SWNENW, NWSWNENW
                          Section 5: N2SE, NESESE, SENENE, E2SENE, SWSENE,
                          S2SWNE, NWSWNE, SWSWNWNE, S2NESWNE, E2SWNENE

                          Containing 280 acres, more or less in Santa Barbara County,
                          California.

Shell Payne:
                                                     ORIGINAL
                          INSTRUMENT                  LESSOR
                            DATE OF                (GRANTOR)/
                          INSTRUMENT                  LESSEE                 BRIEF
     NUMBER             RECORDING DATA              (GRANTEE)             DESCRIPTION

Ca-40160.1              Oil & Gas Lse          John David Payne, et     NE/4 NE/4 Sec. 12-
                        1/2/70                 al/ Standard Oil         T9N, R34W & N/2
                        Bk 2298 Pg 308         Company of               Sec 7- T9N-R33W,
                                               California               SBB & M

Ca-40160-2              Oil & Gas Lse          Mildred F. Bardin/       NE/4 NE/4 Sec. 12-
                        8/12/68                Standard Oil             T9N, R34W & N/2
                        Bk 2255 Pg 439         Company of               Sec 7- T9N-R33W,
                                               California               SBB & M

Ca-40160-3              Oil & Gas Lse          John S. Newton,, et      NE/4 NE/4 Sec. 12-
                        8/12/68                al/ et al/Standard Oil   T9N, R34W & N/2
                        Bk 2256 Pg 112         Company of               Sec 7- T9N-R33W,
                                               California               SBB & M
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                 Desc
                            Main Document     Page 51 of 67



CA-40160-4              Oil & Gas lease          Mary Ann Gillespie/       NE/4 NE/4 Sec 12-
                        8/12/68                  Standard Oil              T9N, R34W & N/2
                        Bk 2255 Pg 463           Company of                Sec 7- T9N-R33W,
                                                 California                SBB & M

Kemp/Kemp “A”:
                                                       ORIGINAL
                          INSTRUMENT                    LESSOR
                            DATE OF                  (GRANTOR)/
                          INSTRUMENT                    LESSEE                   BRIEF
     NUMBER             RECORDING DATA                (GRANTEE)               DESCRIPTION

CA-46778                Oil & Gas Lease          Jane Kemp, et vir/        E/2 E/2 SE/4 Sec 31
                        7/19/39                  Sadie West                T10N- R33W,, SBB
                        Bk 498 Pg 136                                      &M



CA-46780-1              Oil, Gas &Mineral        Paul D. Marling, et al/   SE/4 less the South
                        Lease                    Norris Oil Company        300’ Sec 31-T10N-
                        2/15/73                                            R33W, SBB & M
                        Bk 2453 Pg 1476

CA-46780-2              Oil, Gas & Mineral       Lambert J. Pereira, et    SE/4 less the South
                        Lease                    ux/ Norris Oil            300’ Sec 31-T10N-
                        2/15/73                  Company                   R33W, SBB & M
                        Bk 2453 Pg 1474

CA-46781                Oil & Gas Lse            Lavona I. Markling, et W/2 SE/4. N/2 E/2
                        6/21/65                  al/ Edward J. Carr     SE/4 Sec 31- T10-N-
                        Bk 2117 Pg 872                                  R33W, SBB & M

Kemp: All of HVI Cat Canyon, Inc.’s right, title and interest in and to all of the oil, gas and
other minerals in and under and that may be produced from the following described lands
situated in Santa Barbara County, State of California, to-wit: SE/4 of Section 31; T10N, R33W,
containing 160 acres, more or less.

 Laine:              SUBJECT ACREAGE: That portion of the Southeast quarter of Section
                     13, Township 10 North, Range 34 West, San Bernardino Base and
                     Meridian, in the County of Santa Barbara, State of California, described
                     as follows, to wit:
                     Commencing at a point in the north line of the Southeast quarter of
                     Section 13, from which a 1 inch pipe, with copper disc set at the
                     northwest corner of said quarter section bears North 89°18 '40" West,
                     1,024.84 feet; thence South 0°29'40" West, 2,660.57 feet at 59.45 feet to
                     a 3/4 inch pipe with copper disc set in the fence line and on the east side
                     of an orchard at 2,626.80 feet to a 1 inch pipe with copper disc, set in the
                     south fence line at 2,660.57 feet to a point in county road on the south
                     side of said quarter section; thence along the south side of said quarter
Case 9:19-bk-11573-MB       Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                  Desc
                            Main Document     Page 52 of 67


                     section South 89°18 '39" 797.00 feet to a point in county road; thence
                     leaving said south line North 0°29'49" East 2,660.57 feet at 32.57 feet
                     to a 1 inch pipe with copper disc set in the south fence line, at 2600.42
                     feet to a 1 inch pipe with copper disc set in the north line at 2,660.57 feet
                     to a point on the north line of said quarter section; thence along the north
                     line of said quarter section North 89°18 '40" West, 779.00 feet to the
                     place of beginning.
                     SUBJECT LEASE: Oil and Gas Lease by and between Dorothy M.
                     Laine, as lessor, and Union Oil Company of California, as lessee,
                     recorded on March 11, 1980 as Instrument No. 80-9932, Official
                     Records of Santa Barbara County, California.

East Valley Farms:   SUBJECT ACREAGE: Tract No. 11,718 in the County of Santa Barbara,
                     State of California, as shown on the map recorded October 4, 1973 in
                     Book 90. Pages 62 through 64 of Maps. EXCEPTING therefrom any
                     portion lying outside the Northeast one quarter of Section 31 in Township
                     10 North, Range 33 West, San Bernardino Base and Meridian, as shown
                     on the Official Plat thereof. ALSO EXCEPTING therefrom any portion
                     thereof lying within the lines of Telephone Road, as shown on the map of
                     said tract, which was dedicated in fee to and accepted by the County of
                     Santa Barbara on the map of said tract. ALSO EXCEPTING therefrom
                     any portion thereof lying within the lines of Lot 19 as shown on the map
                     of said tract.
Case 9:19-bk-11573-MB         Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                Desc
                              Main Document     Page 53 of 67



Santa Barbara County, California

Zaca Field

BROWN, DAVIS, DAVIS “B”, and DAVIS “C” LEASES



LEASE NO.:            G 312810 (formerly G 312781 A)

LEASE DATE:           9/17/71

LESSOR:               Alice Sedgwick, Dean Brown and Katherine Brown, husband and wife;

                      Harold R Davis and Alice C. Davis, husband and wife

LESSEE:               Getty Oil Company

RECORDED:             2371/1011

DESCRIPTION:          Section 4, Township 7 North, Range 31 West
                      Section 33, Township 8 North, Range 31 West

Being a portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
California and more particularly described as follows:

Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
feet ;thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet, thence North 62° 45’
West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
acres, more or less.

By Amendment and Agreement dated 10/22/79 between Alice de F. Sedgwick and Harold H.
Davis and Getty Oil Company, recorded 80-24589, the following lands were added to the above
lease:

DESCRIPTION:           Section 4, Township 7 North, Range 31 West
                       Section 33, Township 8 North, Range 31 West

Parcels 1, 2, 4, 5, 6, 8, 12, 13, and 14 in the County of Santa Barbara, State of California, as per
map filed in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
Recorder of said County, EXCEPTING THEREFROM any portion thereof lying within the
following described parcel:
Case 9:19-bk-11573-MB        Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02               Desc
                             Main Document     Page 54 of 67



All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
California and more particularly described as follows:

Beginning at the northwest corner of the Carraaza Mesa Tract, as surveyed by Frank F. Flournoy
in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California. on
March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62° 45’
West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
acres, more or less.

Containing 249.77 acres, more or less.

LEASE NO.:              G312778A

LEASE DATE:             1/11/39

LESSOR:                 Harold R Davis, et ux

LESSEE:                 Tide Water Associated Oil Company

RECORDED:               449/451

DESCRIPTION:            Section 3, Township 7 North, Range 31 West, SBM

                        Section 33 and 34, Township 8 North, Range 31 West, SBM

                        Being a portion of the Rancho Corral de Quati in the County of Santa
                        Barbara, State of California and more particularly described as follows:

                        Beginning at a point in the west line of Carranza Mesa Tract South 4°
                        25’ 40” West 967.30 feet from the northwest corner of said Carranza
                        Mesa Tract as shown on the map of Carranza Mesa Tract, a part of said
                        Corral de Quati Rancho, as surveyed by Frank F. Flourney in February,
                        1912 and filed in the office of the Recorder of Santa Barbara County,
                        California on March 8, 1912, in Map book No. 6 page 56. Thence from
                        said point of beginning

                        First, South 4°-25’-40” West 1610.00 feet to a 3/4” iron pipe driven in
                        the ground at an angle point in the west line of said Carranza Mesa
                        Tract; thence along the west line of said Tract

                        Second, South 0°-06” East 700.00 feet to a point in the west line of said
                        Tract; thence leaving the west line of the said Tract
Case 9:19-bk-11573-MB     Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                 Desc
                          Main Document     Page 55 of 67



                      Third, South 71°-39; East 4793.67 feet to a point in the County road to
                      Zaca Station; thence

                      Fourth, South 7°-41”-30” West 275.00 feet along the County road to
                      Zaca Station; thence leaving the said road

                      Fifth, South 75°-06’-32” East 1092.24 feet to a point which is the
                      westerly end of course 21 in the certain description referred to as exhibit
                      “A” in the certain Modification of Lease as agreed between Harold H.
                      Davis, Alice C. Davis, his wife, Francis M. Sedgwick and Alice deF.
                      Sedgwick, his wife, parties of the first part and Tide Water Associated
                      Oil Company, a corporation, party of the second part, dated November
                      18, 1942, and recorded in the office of the County Recorder of Santa
                      Barbara County, California, in book 561 at page 404, official records of
                      Santa Barbara county; thence along the easterly boundary of the
                      property described in said exhibit “A” of said Modification of Lease, by
                      the following courses and distances

                      Sixth, North 79°-10’ East 233.29 feet; thence

                      Seventh, North 78° -47’ East 223.70 feet, thence

                      Eighth, North 65°-53’ East 229.89 feet; thence

                      Ninth, North 46°-45’ East 285.09 feet; thence

                      Tenth, North 48°-56’ East 398.20 feet; thence

                      Eleventh, North 38°-21’ East 218.90 feet; thence

                      Twelfth, North 30°-38’ East 492.20 feet; thence leaving the said easterly
                      boundary of said land described in said exhibit “A”

                      Thirteenth, North 67°-21’-25” West 2937.17 feet to a point in the
                      County road to Zaca Station near its junction with the Foxen Canyon
                      Road; thence

                      Fourteenth, North 64°-57’-23” West 4732.66 feet to the point of
                      beginning and containing 299.65 acres, more or less, in Santa Barbara
                      County, California

By Modification of Lease dated 11/18/42 between Harold H. Davis, Alice C Davis, his wife,
Francis M Sedgwick and Alice de F. Sedgwick, his wife, and Tide Water Associated Oil
Company, the following lands were added to the above lease.

DESCRIPTION:          Section 3, Township 7 North, Range 31 West
                      Section 34, Township 8 North, Range 31 West
Case 9:19-bk-11573-MB         Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                Desc
                              Main Document     Page 56 of 67



       That portion of the Rancho Corral de Quati, in the County of Santa Barbara, State of
California, described as follows:

        Beginning at a 2” pipe with brass cap marked “21-CQ-FFF” on the north boundary line
of said Rancho Corral de Quati and at the southwest corner of the Rancho La Zaca, thence north
89° 52’ 20” east along the common boundary line of said Ranchos, at 5065.2 feet an iron pipe
driven into the ground on the west side of Foxen Canon Road, as more fully shown on map of
survey filed in Book 24 page 17 of Record of Surveys, records of said County, and at 5094.20
feet intersect the centerline of said Foxen Canon Road, as shown on said map, 8998.33 feet,
more or less, to the northeast corner of the parcel of land firstly described in the certain deed
from Robert B. Canfield, et ux. to Harold H. Davis, recorded December 20, 1926 in Book 116
page 88 of Official Records, records of said County, thence along the easterly line of said last
mentioned tract of land the following courses and distances: south 13° 07’ west 13 feet; south 6°
05’ west 430.87 feet; south 33° 31’ west 278.15 feet; south 29° 28’ west 321.20 feet; south 34°
54’ west 341.05 feet; south 36° 50’ west 481.97 feet; south 44° 41’ west 399.62 feet; south 42°
50’ west 224.44 feet; south 31° 53’ west 244.44 feet; south 40° 46’ west 426.30 feet; south 44°
52’ west 1350.18 feet; south 59° 54’ west 347.37 feet; south 26° 57’ west 445.10 feet; south 30°
38’ west 492.20 feet; south 38° 21’ west 218.90 feet; south 48° 56’ west 398.20 feet; south 46°
45’ west 285.09 feet; south 65° 53’ west 229.89 feet; south 78° 47’ west 223.70 feet; south 79°
10’ west 233.29 feet; south 17° 42’ east 180.73 feet; south 14° 28’ east 212.37 feet; south 62° 5’
east 481.66 feet to a point on the south side of the public highway to Los Olivos, as set forth in
deed last above mentioned; thence still along said easterly line of said last mentioned tract to and
along the southerly line thereof the following courses and distances: south 27° 11’ west 424.70
feet; south 27° 51’ west 285.70 feet; south 28° 47’ west 681.85 feet; south 28° 59’ west 547.14
feet; south 29° 56’ west 301.10 feet; south 71° 48’ west 428.60 feet; south 71 ° 23’ 30” west
320.71 feet; south 71° 04’ west 648.17 feet; south 70° 14’ west 756.00 feet; south 83° 12’ west
1012.80 feet; north 61 ° 02’ west 337.50 feet; and south 89° 50’ west 2496.00 feet to the
southwest corner of said last mentioned tract; thence along the westerly line of said last
mentioned tract the following courses and distances: north 2° 43’ west 597.00 feet; north 14°
47’ east 669.91 feet; north 0° 30’ east 409.96 feet; north 0° 01’ west 492.60 feet; north 7° 54’
east 435.78 feet; north 10° 55’ east 581.32 feet; north 7° 01’ east 482.78 feet; north 0° 57’ east
310.38 feet; north 22° 00’ east 992.60 feet; north 0° 06’ west 1138.44 feet; and north 4° 25’ 40”
east 2577.3 feet to the northwest corner of said last mentioned tract of land; thence north 89° 50’
east along the northerly line of said last mentioned tract of land 1067.9 feet to the southwest
corner of the Rancho La Zaca and the point of beginning.

LEASE NO.:              G 312810 A (formerly G-312770)

LEASE DATE:             7/14/76

LESSOR                  Dean Brown, et ux.

LESSEE:                 Getty Oil Company

RECORDED:               2623/1828

DESCRIPTION:            Section 4, Township 7 North, Range 31 West
Case 9:19-bk-11573-MB        Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                             Main Document     Page 57 of 67



                       Section 33, Township 8 North, Ran2e 31 West


Being a portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
California and more particularly described as follows:

Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.44
feet; thence South 71° 29’ 22” East 425.80 feet; thence North 27° 27’ 22” East 290.10 feet;
thence North 53° 55’ 57” East 161.12 feet; thence North 71° 39’ 00” West 704.34 feet to the true
point of beginning and containing 5.75 acres, more or less.

LEASE NO.:             G-312810 A (formerly G-312770 A)

LEASE DATE:            7/14/76

LESSOR:                Dean Brown, et ux

LESSEE:                Getty Oil Company

RECORDED:              2623/1825

DESCRIPTION:           Section 4, Township 7 North, Range 31 West
                       Section 33, Township 8 North, Range 31 West

Parcels 1, 2, 3, 5, 6, 13, 14 and 15 in the County of Santa-Barbara, State of California, as per
map filed in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
Recorder of said County, EXCEPTING THEREFROM any portion thereof lying outside of the
following described parcel:

All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
California and more particularly described as follows:

Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62° 45’
West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
acres, more or less.

Containing 180.61 acres, more or less.
Case 9:19-bk-11573-MB           Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                                Main Document     Page 58 of 67



By Amendment of Oil, Gas and Mineral Lease dated 7/1/80 between Dean Brown, et ux and
Getty Oil Company, recorded 82-13663, the following lands were added to the above lease:

DESCRIPTION:            Section 4, Township 7 North, Range 31 West
                        Section 33, Township 8 North, Range 31 West

Parcels 1, 2, 4, 5, 6, 8, 12, 13, and 14 in the County of Santa Barbara, State of California, as per
map flied in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
Recorder of said County, EXCEPTING THEREFROM any portion thereof lying within the
following described parcel:

All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
California and more particularly described as follows:

Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
thence South 0° 06’ East 700 feet to the true point of beginning; thence South 0° 06’ East 438.64
feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet; thence
North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62° 45’
West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
thence North 71° 39’ 00” West 4793.67 feet to the true point of beginning and containing 186.36
acres, more or less.

Containing 249.77 acres, more or less.

LEASE NO.:             G 312810A

LEASE DATE:            7/7/76

LESSOR:                Leonard K. Firestone

LESSEE:                Getty Oil Company

RECORDED:              2623/950

DESCRIPTION:           Section 4, Township 7 North, Range 31 West
                       Section 33, Township 8 North, Range 31 West

Parcels 1, 2, 4, 5, 6, 8, 12, 13, and 14 in the County of Santa Barbara, State of California, as per
map filed in Book 85, Pages 88, 89 and 90 of Record of Surveys, in the Office of the County
Recorder of said County, EXCEPTING THEREFROM any portion thereof lying within the
following described parcel:

All that portion of the Rancho Corral de Quati in the County of Santa Barbara, State of
California and more particularly described as follows:
Case 9:19-bk-11573-MB         Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02             Desc
                              Main Document     Page 59 of 67



Beginning at the northwest corner of the Carranza Mesa Tract, as surveyed by Frank F. Flournoy
in February, 1912, and filed in the office of the Recorder of Santa Barbara County, California on
March 8, 1912, in Map Book No. 6, on Page 56; thence South 4° 25’ 40” West 2577.3 feet;
thence South 0° 06’ East, 700 feet to the true point of beginning; thence South 0° 06’ East
438.64 feet; thence South 22° 00’ West 992.60 feet; thence South 72° 18’ East 6407.00 feet;
thence North 27° 51’ East 285.70 feet; thence North 27° 11’ East 424.70 feet; thence North 62°
45’ West 481.66 feet; thence North 14° 28’ West 212.37 feet; thence North 17° 42’ West 180.73
feet; thence North 75° 06’ 32” West 1092.24 feet; thence North 7° 41’ 30” East 275.00 feet;
thence North 71° 39’ 00” West 4,793.67 feet to the true point of beginning and containing
180.36 acres, more or less.

Containing 249.77 acres, more or less.

(Description is as amended by Amendment of Oil, Gas and Mineral Lease dated 7/1/80 between
Leonard K. Firestone and Getty Oil Company, recorded 82-13662).

LEASE NO.:            CA 312810 A

LEASE DATE:           6/25/79

LESSOR:               William . Bedford, et al

LESSEE:               Getty Oil Company

RECORDED:             79-51489

DESCRIPTION:          Township 7 North, Range 31 West
                      Section 3

Parcel 3 in the County of Santa Barbara, State of California, as per map filed in Book 85, Pages
88, 89, and 90 of Record of Surveys, in the Office- of the County Recorder of said County,
together with, the mutual easements applicable to said Parcel 3, as described in the Declaration
recorded November 12, 1971 as Instrument No. 36887, in Book 2372, Page 51 of Official
Records.

containing 40.01 acres, more or less in Santa Barbara County, California

CARRANZA LEASE

LEASE NO.:          G 312783 A

LEASE DATE:         1/1/51

LESSOR:             Theodore Chamberlin, Jr., et ux

LESSEE:             Tidewater Associated Oil Company

RECORDED:           999/407
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02              Desc
                        Main Document     Page 60 of 67



DESCRIPTION:    Township 7 North, Range 31 West SBM
                Section 2 and 3: Beginning at the southerly end of the 42nd course in the
                description for that certain land conveyed by Harold H. Davis and Alice C.
                Davis, his wife, to Francis M. Sedgwick and Alice de F. Sedgwick, his wife,
                by deed dated April 30, 1942 in Book 551 of Official Records of Santa
                Barbara County, California, at page 177, which 42nd course is designated as
                south 30°-38’ West 492.20 feet;

                Thence from said point of beginning,

                First, South 62°-30’ East 1700.00 feet; Thence

                Second, South 27°-30’ West 943.90 feet; Thence

                Third, North 62°-30’ West 2051.29 feet to intersect the 46th course in the
                description in the above mentioned deed; thence

                Fourth, North 65°-53’ East 113.72 feet along a part of the said 46th course
                to the southerly end of the 45th course; thence following along the courses
                described in said deed but in the opposite direction

                Fifth, North 46°-45’ East 285.09 feet,

                Sixth, North 48°-56’ East 398.20 feet and

                Seventh, North 38°-21’ East 218.90 feet to the point of beginning and
                containing 40 acres more or less.

CHAMBERLIN LEASE

LEASE NO.:        G 312786 A

LEASE DATE:       4/7/42

LESSOR:           Theodore Chamberlin, Jr., et ux

LESSEE:           Tidewater Associated Oil Company

RECORDED:         545/197

DESCRIPTION:      Township 8 North, Range 31 West, SBM
                  Section 32 and 33:

                  Beginning at a point on the Northerly line of Rancho Corral de Quati, in
                  the County of Santa Barbara, State of California, title to which was
                  confirmed to Maria Antonia de la Guerra y Lataillade by Letters Patent of
                  the United States of America dated August 7, 1876, and recorded in the
                  Office of the Recorder of the County of Santa Barbara in Book “A” of
Case 9:19-bk-11573-MB     Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02            Desc
                          Main Document     Page 61 of 67



                  Patents, at Page 258, 1067.90 feet S. 89° 50’ W., from the intersection of
                  the Northerly line of said Rancho Corral de Quati with the Westerly line
                  of Rancho La Zaca, which said point of beginning is also the most
                  Northwesterly corner of that certain tract conveyed to Harold H. Davis by
                  Deed, recorded December 20, 1926, in Book 116, Page 88, Official
                  Records of County of Santa Barbara, thence from said point of beginning
                  the following courses, 1st, South 89° 50’ West 4860.84 feet; thence, 2nd,
                  South 55° 30’ East 5658.03 feet; thence, 3rd, North 0° 06’ West 649.27
                  feet; thence, 4th, North 4° 25’ 40” East 2577.30 feet to the point of
                  beginning, containing approximately 178 acres, in Santa Barbara County,
                  California.

CHAMBERLIN “B” LEASE

LEASE NO.:       G 312786 A

LEASE DATE:      4/7/42

LESSOR:          Theodore Chamberlin, Jr., et ux

LESSEE:          Tidewater Associated Oil Company

RECORDED:        545/197

DESCRIPTION:     Township 8 North, Range 31 West, SBM
                 Section 32 and 33:

                 Beginning at a point on the Northerly line of Rancho Corral de Quati, in
                 the County of Santa Barbara, State of California, title to which was
                 confirmed to Maria Antonia de la Guerra y Lataillade by Letters Patent of
                 the United States of America dated August 7, 1876, and recorded in the
                 Office of the Recorder of the County of Santa Barbara in Book “A” of
                 Patents, at Page 258, 1067.90 feet S. 89° 50’ W., from the intersection of
                 the Northerly line of said Rancho Corral de Quati with the Westerly line
                 of Rancho La Zaca, which said point of beginning is also the most
                 Northwesterly corner of that certain tract conveyed to Harold H. Davis by
                 Deed, recorded December 20, 1926, in Book 116, Page 88, Official
                 Records of County of Santa Barbara, thence S. 4° 25’ 40” W. 2577.3 feet;
                 thence S. 0° 06’ E. 649.27 feet to the true point of beginning; thence
                 continuing S. 0° 06’ E. 489.37 feet; thence S. 22° 0’ W. 710.0 feet; thence
                 N. 65° 0’ W. 2730.00 feet; thence N. 30° 6’ E. 1551.14 feet, thence South
                 55° 30’ East 2380.00 feet more or less to the point of beginning,
                 containing approximately 80 acres in Santa Barbara County, California.
Case 9:19-bk-11573-MB   Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02          Desc
                        Main Document     Page 62 of 67




QUATI LEASE

LEASE NO.:         G312778A

LEASE DATE:        1/11/39

LESSOR:            Harold R Davis, et ux

LESSEE:            Tide Water Associated Oil Company

RECORDED:          449/451

DESCRIPTION:       See description above under “Brown, Davis, Davis “B”, and `Davis “C”
                   Properties”
         Case 9:19-bk-11573-MB                    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                                   Desc
                                                  Main Document     Page 63 of 67



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 865
South Figueroa Street, 10th Floor, Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled: NOTICE OF OIL AND GAS LIEN

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
2/24/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 2/24/2020, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/24/2020                         Razmig Izakelian                                             /s/ Razmig Izakelian
 Date                           Printed Name                                                    Signature




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                                   Desc
                                                  Main Document     Page 64 of 67


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Aaron E de Leest on behalf of Trustee Michael Authur McConnell (TR) adeleest@DanningGill.com,
danninggill@gmail.com;adeleest@ecf.inforuptcy.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd. akatz@lockelord.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC alec.dimario@mhllp.com,
debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alicia Clough on behalf of Creditor California State Lands Commission aclough@loeb.com,
mnielson@loeb.com,ladocket@loeb.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee brian.fittipaldi@usdoj.gov

Brian L Holman on behalf of Creditor Bradley Land Company b.holman@musickpeeler.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch bmetcalf@omm.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP csullivan@diamondmccarthy.com,
mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd. dsolitro@lockelord.com,
ataylor2@lockelord.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch dpatrick@omm.com,
darren-patrick-1373@ecf.pacerpro.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,
csandoval@allenmatkins.com

Don Fisher on behalf of Interested Party Interested Party dfisher@ptwww.com, tblack@ptwww.com

Emily Friedman on behalf of Interested Party Pacific Gas and Electric Company
efriedman@friedmanspring.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

Eric P Israel on behalf of Attorney Danning, Gill, Israel & Krasnoff, LLP eisrael@DanningGill.com,
danninggill@gmail.com;eisrael@ecf.inforuptcy.com



This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                                   Desc
                                                  Main Document     Page 65 of 67



Eric P Israel on behalf of Trustee Michael Authur McConnell (TR) eisrael@DanningGill.com,
danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Attorney Courtesy NEF eisrael@DanningGill.com,
danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Fred Whitaker on behalf of Interested Party Eller Family Trust lshertzer@cwlawyers.com

Gisele M Goetz on behalf of Interested Party Courtesy NEF gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central
Coast Alex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish & Wildlife
Alex.Fisch@doj.ca.gov

Ira S Greene on behalf of Interested Party CTS Properties, Ltd. Ira.Greene@lockelord.com

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company jkim@friedmanspring.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors
jpomerantz@pszjlaw.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch jtaylor@omm.com

John C Keith on behalf of Creditor California State Lands Commission john.keith@doj.ca.gov

John N Tedford, IV on behalf of Trustee Michael Authur McConnell (TR) jtedford@DanningGill.com,
danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Karen L Grant on behalf of Creditor BUGANKO, LLC kgrant@silcom.com

Karen L Grant on behalf of Defendant Janet K Ganong kgrant@silcom.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA
and US Coast Guard karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

Marc S Cohen on behalf of Creditor California State Lands Commission mscohen@loeb.com,
klyles@loeb.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and
Geothermal Reources Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Maxim B Litvak on behalf of Creditor Committee Official Committee of Unsecured Creditors
mlitvak@pszjlaw.com

Michael Authur McConnell (TR) Michael.mcconnell@kellyhart.com
This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                                   Desc
                                                  Main Document     Page 66 of 67




Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &
Geothermal Resources mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal
Resources mitchell.rishe@doj.ca.gov

Patricia B Tomasco on behalf of Creditor GIT, Inc. pattytomasco@quinnemanuel.com,
barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Razmig Izakelian on behalf of Creditor GIT, Inc. razmigizakelian@quinnemanuel.com

Richard Lee Wynne on behalf of Interested Party NewBridge Resources, LLC
richard.wynne@hoganlovells.com, tracy.southwell@hoganlovells.com;cindy.mitchell@hoganlovells.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa
Barbara, California ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Salina R Thomas on behalf of Interested Party Courtesy NEF bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector bankruptcy@co.kern.ca.us

Sonia Singh on behalf of Trustee Michael Authur McConnell (TR) ssingh@DanningGill.com,
danninggill@gmail.com,ssingh@ecf.inforuptcy.com

Todd C. Ringstad on behalf of Interested Party Interested Party becky@ringstadlaw.com,
arlene@ringstadlaw.com

William C Beall on behalf of Creditor GLR, LLC will@beallandburkhardt.com,
carissa@beallandburkhardt.com

William E. Winfield on behalf of Attorney Courtesy NEF wwinfield@calattys.com, scuevas@calattys.com

Zev Shechtman on behalf of Trustee Michael Authur McConnell (TR) zshechtman@DanningGill.com,
danninggill@gmail.com;zshechtman@ecf.inforuptcy.com




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 9:19-bk-11573-MB                    Doc 821 Filed 02/24/20 Entered 02/24/20 17:54:02                                   Desc
                                                  Main Document     Page 67 of 67



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served)

Via Personal Delivery

The Honorable Martin R. Barash
21041 Burbank Boulevard, Suite 342/Courtroom 303
Woodland Hills, CA 91367

Via Certified Mail

HVI Cat Canyon, Inc.
c/o Capitol Corporate Services, Inc.
36 S. 18th Avenue, Suite D
Brighton, CO 80601

HVI Cat Canyon, Inc.
630 Fifth Avenue, Suite 2410
New York, NY 10111

HVI Cat Canyon, Inc.
2617 Clark Avenue
Santa Maria, California 93454

Michael Arthur McConnell
201 Main Street, Suite 2500
Fort Worth, TX 76102

Brian Fittipaldi, Esq.
Office of the Unites States Trustee
1415 State Street, Suite 148
Santa Barbara, CA 93101-2511

Official Committee of Unsecured Creditors
c/o Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Boulevard, 13th Floor
Los Angeles, CA 90067




This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
